DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 6/25/2021.
Claims 1-19 are currently pending and have been examined under the effective filing date of 7/1/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the acquisition unit configure to, the determination unit, image capturing unit and the output unit in claims 1-7, as well as management unit in claims 2, 9 and 15, and a voice notification unit in claims 6, 13 and 19.  The functions in the claims contain no structure.  The specification in paragraph 26 limits the units to cooperation between hardware and software components.  A person of ordinary skill in the art is led to the conclusion that these units are to be performed on a general purpose computer.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 14 recite a method and/or system to acquire balance information indicating a balance of electronic money, from a storage apparatus possessed by a user; determine a total price of a product picked up by the user, using an image captured by an image capturing unit configured to capture an image in a store; and output information in a case where the determined total price exceeds the balance indicated by the acquired balance information, the information notifying the user that the total price exceeds the balance. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic practices and sales activities and behavior, without significantly more. These limitations can also be performed by the human mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an apparatus comprising units configured to perform the abstract ideas in claims 1-7, and a non-transitory computer readable medium storing a program for causing a computer to execute a method for controlling an apparatus in claims 14-19 individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Using a general purpose computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Claim 8 has no additional limitations to consider.
Step 2B: Said claims recite additional elements as seen in Step 2A Prong 2.  These additional elements are not sufficient to amount to significantly more than the judicial exception for the same reasons as seen above.
Claims 2-5, 9-12 and 15-18 are directed to limitations that serve to limit the modifying steps. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.) The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.
Additionally, management unit in claims 2, 9 and 15, a voice notification unit in claims 6, 13 and 19, an integrated circuit card for wireless communications in claim 7, also serve to use a computer as a tool to perform the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2018/0182025 A1) in view of Abhishek et al. (Pub. No. US 2019/0244161 A1)
Regarding Claims 1, 8 and 14, Smith discloses an apparatus comprising: 
an acquisition unit configured to acquire balance information indicating a balance of electronic money, from a storage apparatus possessed by a user; (Smith ¶0048; service provider terminal 110 may store profile data. Profile data may include information such as user profile information, user budget information…Budget information may include data indicative of a maximum amount of money that may be spent on one or more items or classes of items)
a determination (Smith ¶0046; FIG. 7 shows an exemplary embodiment of computing device 120.) unit configured to determine a total price of a product, using an image captured by an image capturing unit configured to capture an image in a store; (Smith ¶0046; augmented environment processor 702 may use image recognition techniques to identify an item present in the physical environment and associate the identified item with an action item…signal may be used to create an augmented reality display of the physical environment that may display budgetary information in association with one or more items present in the physical environment)
and an output unit configured to output information in a case where the determined total price exceeds the balance indicated by the acquired balance information, the information notifying the user that the total price exceeds the balance. (Smith ¶0050; budget determination that indicates whether a price associated with the first action item exceeds or fails to exceed a predetermined threshold associated with the user budget information.)
Smith does not, but Abhishek does teach a determination unit configured to determine a total price of a product picked up by the user, using an image captured by an image capturing unit configured to capture an image in a store. (Abhishek ¶0011; image information could indicate that the user performed a gesture of picking something…¶0060; Figs. 3A-3B identify a product and its price and its complementary products)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Smith with the known technique of image gesture recognition in Abhishek because applying the known technique would have yielded predictable results and resulted in an improved system by allowing granular item tracking. (Abhishek ¶0022; If the user is holding the item, the cameras may provide more accurate location information)
Claim 14 is rejected on the same basis as claims 1 and 7 with the additional limitations of non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an apparatus. (Smith ¶0024; non-transitory computer-readable medium storing instructions is disclosed. The instructions, when executed by one or more processors, may cause a computing device to perform steps of a method for visualizing one or more in-budget products and services)

Regarding Claims 2, 9 and 15, Smith as modified by Abhishek teaches the apparatus according to claim 1, further comprising a management unit configured to manage a price of each product in the store, (Smith ¶0069; user may be shopping for products or services at a POS location, and may provide mode selection input (e.g., via computing device 120) to put system 100 in budget mode)
wherein in a case where the balance is less than the managed price of each product, the output unit further outputs information notifying the user that there is no purchasable product in the store. (Smith ¶0069; user may be looking at a wall of shoes and each pair of shoes that is within the user's budget may be highlighted in green, and each pair of shoes that are outside of the user's budget may be highlighted in red, faded, or changed to a black/white or grayscale color scheme. In this manner, system 100 may enable the user to quickly evaluate in real-time which items would be appropriate to purchase in accordance with the user's budget and which items should be off-limits) Examiner notes the red highlight for indicating a non-purchasable product.

Regarding Claims 3, 10 and 16, Smith as modified by Abhishek teaches the apparatus according to claim 1, wherein in a case where the total price exceeds the balance, the output unit further outputs information about a combination of products that makes the total price less than or equal to the balance, among a plurality of the products picked up by the user. (Smith ¶0070; as a user walks around a store, the user may be able to view previous spending on items so that even in the absence of a budget, the user may nonetheless be presented with data to inform a decision regarding whether or not to purchase an item)

Regarding Claims 5, 12 and 18, Smith as modified by Abhishek teaches the apparatus according to claim 1, wherein in a case where the total price exceeds the balance, the output unit further outputs information about a product that is similar to the product picked up by the user and is less expensive than the product picked up by the user. (Smith ¶0050; when operating in save money mode, determining a budgetary classification may include generating an alternative product determination, which may indicate whether the price associated with the first action item exceeds the price of an alternative item.)

Regarding Claims 6, 13 and 19, Smith as modified by Abhishek teaches the apparatus according to claim 1, wherein the output unit outputs the information via a voice notification unit configured to provide a notification by voice or via the storage apparatus. (Smith ¶0053; budgetary notifications may be provided by auditory (e.g., computing device 120 may make a sound), haptic (e.g., computing device 120 may vibrate), or olfactory cues (e.g., computing device 120 may emit a smell) to indicate that a particular item is in-budget or out-of-budget)

Regarding Claim 7, Smith as modified by Abhishek teaches the apparatus according to claim 6, wherein in a case where the storage apparatus is an integrated circuit (IC) card having a wireless communication function, the output unit outputs the information via the voice notification unit. (Smith ¶0033; mobile network interface may include hardware, firmware, and/or software that allows the processor(s) 210 to communicate with other devices via wired or wireless networks, whether local or wide area, private or public, as known in the art…¶0042; some or all of the functionality implemented via executable instructions may also be implemented using firmware and/or hardware devices such as application specific integrated circuits (ASICs))

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2018/0182025 A1) in view of Abhishek et al. (Pub. No. US 2019/0244161 A1,) and in further view of Banerjee et al. (Pub. No. US 2018/0082348 A1.)
Regarding Claims 4, 11 and 17, Smith as modified by Abhishek teaches the apparatus according to claim 3, wherein in a case where the total price exceeds the balance, the output unit outputs information about a combination of products that makes the total price less than or equal to the balance… (Smith ¶0070; user may activate a tally mode that may cause the system to display an amount that the user has spent on an item (or a class of items) over a specified period of time on the user's mobile device (e.g., computing device 120). Accordingly, as a user walks around a store, the user may be able to view previous spending on items so that even in the absence of a budget)
Modified Smith does not teach, but Banerjee does teach: and that maximizes the total price within the balance, among the plurality of products picked up by the user. (Banerjee ¶0121; the recommendations in the recommendation list meet user-specified constraints, such as a time constraint and a budget constraint. Thus, the disclosed method sets an upper bound on money and time the user is willing to spend on products (and/or services) and commuting. … The disclosed method also maximizes the value for money for the user by considering an aspect of promotional offers declared by the physical stores.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Smith with the known technique of budgeting in Banerjee because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers a greater value proposition. (Banerjee ¶0121; disclosed method also maximizes the value for money for the user by considering an aspect of promotional offers declared by the physical stores)
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629